 

Exhibit 10.2

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
January 27th, 2020, by and between BIOANALYTICAL SYSTEMS, INC., an Indiana
corporation (the “Company”), and ROBERT LEASURE, JR. (the “Executive”).

 

R E C I T A L S

 

WHEREAS, the Company desires to employ the Executive and the Executive desires
to accept such employment on the terms and conditions set forth herein;

 

A G R E E M E N T

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, and intending to be legally bound,
the parties hereto agree as follows:

 

1.                  Employment. The Company agrees to employ the Executive and
the Executive agrees to render his services to the Company, as its President and
Chief Executive Officer, during the Term (as defined below). In connection with
his employment as President and Chief Executive Officer, the Executive shall
serve without additional payment or compensation of any kind as the President
and Chief Executive Officer of any direct or indirect subsidiary or affiliate of
the Company designated by the Board of Directors of the Company (the “Board”)
(collectively, the “Subsidiaries”). The Executive agrees to use his best efforts
to promote and further the business, reputation and good name of the Company and
the Subsidiaries (collectively, the “Company Group”) and the Executive shall
promptly and faithfully comply with all instructions, directions, requests,
rules and regulations made or issued from time to time by the Company.

 

2.                  Term.

 

(a)               Unless earlier terminated by the Executive's death or
Disability (as defined below), the term of the Executive's employment pursuant
to this Agreement (the “Term”) shall continue until December 31, 2020, subject
to extension for successive one-year periods thereafter upon the mutual
agreement of the parties.

 

(b)               Notwithstanding the foregoing, the Executive's employment may
be terminated by the Company or by the Executive as provided in Section 4.

 

3.                  Compensation and Benefits. As full and complete compensation
for all the Executive’s services hereunder, during the Term the Company shall
pay the Executive the compensation and provide the Executive with the benefits
described below.

 

(a)               Base Salary. During the Term, the Company shall pay the
Executive an annual base salary of $370,000 (“Base Salary”). The Board shall
review the Executive’s Base Salary each year and shall have the right in its
discretion to increase such Base Salary. With the Executive's prior consent, the
Executive's Base Salary may be reduced by an amount and for a period mutually
agreed between the Executive and the Company so long as such reduction is made
in conjunction with similar reductions in base salary for other executives or
employees of the Company.

 



 

 

 

(b)               Annual Incentive Plan. In addition to the Base Salary, during
the Term, the Executive will have an annual incentive opportunity of up to 50%
of the Executive’s Base Salary for the year. The amount of the annual incentive
(“Bonus”) for any year will be determined, in its sole discretion, by the
Compensation Committee based upon certain performance measures which shall be
approved by the Compensation Committee in its discretion and communicated to the
Executive by the end of each November during the Term; provided that the
communication of the performance measures for the Company’s fiscal year ended
September 30, 2020 will be communicated to the Executive by February 15, 2020.
The Bonus for each year will be determined and payable by January 15 of the
following year.

 

(c)               Long-Term Incentive Awards. On the effective date of this
Agreement, the Executive shall be awarded (i) options to purchase 45,000 of the
Company’s common shares, and (ii) 13,000 restricted common shares (together, the
“2020 Awards”) to be issued pursuant to the Plan. The Executive shall also be
eligible to receive additional equity awards at such times, in such forms and in
such amounts as may be determined by the Committee (as defined in the Plan) from
time to time. The terms of the 2020 Awards and any such additional awards shall
be governed by the Plan and any applicable award agreement related thereto
entered into between the Company and the Executive, except as otherwise provided
herein.

 

(d)               Vacation. The Executive shall be entitled to vacation in
accordance with Company policy, which vacation shall be taken on dates to be
selected by mutual agreement of the Company and the Executive.

 

(e)               Reimbursement for Expenses. The Executive shall be entitled to
reimbursement for ordinary and necessary business expenses incurred by the
Executive in the course of his employment in accordance with the Company's
policies from time to time.

 

4.                  Termination of Employment Prior to a Change in Control. The
Executive's employment hereunder may be terminated during the Term in accordance
with this Section 4.

 

(a)               Death. In the event the Executive dies during the Term, the
Executive's employment shall automatically terminate on the date of death. In
such event, the Executive's estate shall be entitled to receive his Base Salary
and a prorated portion of his target Bonus for the year in which termination
occurs, in each case through the effective date of the termination of his
employment.

 

(b)               Disability. The Company, by written notice to the Executive,
may immediately terminate the Executive’s employment in the event of the
Executive's Disability. As used herein, "Disability" shall mean the Executive’s
inability, with reasonable accommodation, to perform the essential functions of
his position, by reason of physical or mental incapacity, for a consecutive
period of 90 days or for a total period of 180 days in any 360-day period. In
the event the Executive's employment is terminated due to the Executive's
Disability, the Executive shall be entitled to receive his Base Salary and a
prorated portion of his target Bonus for the year in which termination occurs,
in each case through the effective date of the termination of his employment.

 



 2 

 

 

(c)               Termination for Cause by the Company. The Company, by written
notice to the Executive, may immediately terminate the Executive’s employment
for Cause. As used herein, a termination by the Company “for Cause” shall mean
that the Executive has (i) been convicted of (or entered a plea of nolo
contendre with respect to) a felony or any crime or offense lesser than a felony
involving misappropriation of the property of the Company or any other member of
the Company Group, whether such conviction or plea occurs before or after
termination of employment with the Company; (ii) engaged in conduct that has
caused demonstrable and material injury to any member of the Company Group,
monetary or otherwise; (iii) failed to follow the reasonable instructions of the
Board relating to the Executive's employment or the performance of the
Executive's duties and responsibilities; (iv) been derelict, or engaged in other
misconduct, in the performance of the Executive's duties for the Company or any
other member of the Company Group and failed to cure such situation within
thirty (30) days after receiving written notice thereof from the Board; and (v)
engaged in the intentional disclosure or use of confidential information or
trade secrets (each as defined in Section 7 of this Agreement) of the Company
Group to a party unrelated to the Company Group, other than as reasonably
determined in good faith by the Executive to be not contrary to the interests of
the Company Group or reasonably believed in good faith by the Executive to be
required by law. In the event the Executive's employment is terminated for
Cause, the Executive shall be entitled to receive only his Base Salary through
the effective date of the termination of his employment, and shall not be
entitled to receive any other compensation.

 

(d)               Termination other than for Cause by the Company. The Company,
by written notice to the Executive, may terminate the Executive's employment
other than for Cause, effective as of the date specified by the Company in the
notice, which date shall not be earlier than the date of the notice. In such
event, the Executive shall be entitled to receive his Base Salary and a prorated
portion of his target Bonus for the year in which termination occurs, in each
case through the effective date of the termination of his employment.

 

(e)               Termination for Good Reason by the Executive. The Executive,
by providing at least 30 days prior written notice to the Company, may terminate
his employment hereunder for Good Reason, provided that the Company shall have
the right to cure such Good Reason within such 30-day period. In order to
constitute a valid notice of a termination for Good Reason, the notice must be
received by the Board of Directors of the Company no later than 60 days
following the initial occurrence of any event asserted to constitute Good
Reason. As used herein, a termination by the Executive “for Good Reason” shall
mean that (i) the Company has materially diminished the duties and
responsibilities of the Executive with respect to the Company, or (ii) the
Company has materially breached the terms of this Agreement. In the event the
Executive's employment is terminated for Good Reason, the Executive shall be
entitled to receive his Base Salary and a prorated portion of his target Bonus
for the year in which termination occurs, in each case through the effective
date of the termination of his employment.

 



 3 

 

 

(f)                Termination other than for Good Reason by the Executive. The
Executive, by providing at least 30 days prior written notice to the Company,
may terminate his employment other than for Good Reason. In such event, the
Executive shall be entitled to receive only his Base Salary through the
effective date of the termination of his employment and shall not be entitled to
receive any other compensation.

 

(g)               Impact of Termination for Cause or without Good Reason on
Equity Awards. If the Executive's employment is terminated (i) by the Company
for Cause, or (ii) by the Executive other than for Good Reason, all options to
purchase shares of the Company's common stock and other equity awards held by
the Executive on the effective date of termination that have not vested as of
such date shall terminate immediately following the termination of the
Executive's employment.

 

(h)               Timing of Payments. The payment of any amounts due to the
Executive pursuant to this Section 4 shall be paid no later than the next
regular payroll date following the effective date of the termination of the
Executive's employment.

 

5.                  Termination Following a Change in Control. If the
Executive’s employment is terminated by the Company other than for Cause, or by
the Executive for Good Reason, in either case within 12 months after a Change in
Control:

 

(a)               the Company shall pay to the Executive as severance
compensation an amount equal to one times the Executive’s Base Salary as then in
effect plus one times the Executive’s Bonus paid for the Company’s last calendar
year. This severance compensation shall be paid in a lump sum on the first day
of the month occurring at least 30 days following the effective date of the
termination of employment;

 

(b)               all outstanding options to purchase shares of the Company's
common stock held by the Executive on the effective date of termination that
have not vested as of such date shall vest immediately prior to the termination
of the Executive's employment and remain exercisable for a period of 30 days
following the effective date of such termination;

 

(c)               all outstanding unvested awards of restricted stock and all
unvested restricted stock units held by the Executive on the effective date of
termination shall vest immediately prior to the termination of the Executive's
employment; and

 

(d)               the Executive shall be entitled to receive, at the time when
the severance compensation provided for in clause (a) of this Section 5 is paid,
a pro-rata portion (based on the number of days during the applicable
performance period on which the Executive was employed) of the number of such
performance shares that would have been earned by the Executive if the
performance conditions related thereto were satisfied at the target level for
such awards and the Executive had been employed on the date required to earn
such shares.

 



 4 

 

 

As used herein, “Change in Control” shall have the meaning specified in the
Plan.

 

6.                  No Other Compensation; Withholding. Except as otherwise
expressly provided herein, or in any other written document executed by the
Company and the Executive, no other compensation or other consideration shall
become due or payable to the Executive on account of the services rendered to
the Company Group. The Company shall have the right to deduct and withhold from
the compensation payable to the Executive hereunder any amounts required to be
deducted and withheld under the provisions of any statute, regulation,
ordinance, order or any other amendment thereto, heretofore or hereafter
enacted, requiring the withholding or deduction of compensation.

 

7.                  Confidential Information; Inventions; Code of Conduct.

 

(a)               The Executive recognizes and acknowledges that he shall
receive in the course of his employment hereunder certain confidential
information and trade secrets concerning the Company Group’s business and
affairs which may be of great value to the Company Group. The Executive
therefore agrees that he will not disclose any such information relating to the
Company Group, the Company Group’s personnel or their operations other than in
the ordinary course of business or in any way use such information in any manner
which could adversely affect the Company Group’s business. For purposes of this
Agreement, the terms “trade secrets” and “confidential information” shall
include any and all information concerning the business and affairs of the
Company Group and any division or other affiliate of the Company Group that is
not generally available to the public. The Company may, formally or informally,
establish, adopt, implement or utilize procedures or actions that are designed
to monitor or protect Company Group's confidential information. Executive hereby
irrevocably consents, without the right to receive further notice, to any or all
of these procedures or actions that may be established, adopted, implemented,
utilized or enforced by the Company Group. The Company Group shall have the
right to establish, adopt, implement, utilize or enforce these procedures at any
time during Executive's employment with Company Group and during any period in
which any restrictive covenants contained in this Agreement are facially or
legally applicable. Executive expressly WAIVES the right to challenge the
enforceability of any of these procedures in any legal action seeking to enforce
this Agreement or to recover for Executive's breach or alleged breach of this
Agreement.

 

(b)               The parties foresee that Executive may make inventions or
create other intellectual property in the course of his duties hereunder and
agree that in this respect the Executive has a special responsibility to further
the interests of the Company and its affiliates. On or before his first day of
employment and as a condition to receiving the Inducement Grant and the 2020
Awards, Executive shall execute and deliver to the Company a copy of the
Company’s standard invention disclosure and assignment agreement.

 



 5 

 

 

(c)               Executive agrees to abide by all the terms and conditions of
the Company’s Code of Conduct and Ethics.

 

8.                  Non-Competition.

 

(a)               The Executive agrees that without the prior written consent of
the Board during the Term and for a period of 12 months following the
termination of the Executive's employment, he will not participate as an
advisor, partner, joint venturer, investor, lender, consultant or in any other
capacity in any business transaction or proposed business transaction (i) with
respect to which the Executive had a material personal involvement on behalf of
the Company Group during the last 12 months of his employment with the Company,
or (ii) that could reasonably be expected to compete with the Company Group’s
business or operations or proposed or contemplated business or transactions of
the Company Group that are (A) known by the Executive as of the date of such
termination or expiration, and (B) contemplated by the Company Group to proceed
during the 12-month period following such termination or expiration. For these
purposes, the mere ownership by the Executive of securities of a public company
not in excess of 2% of any class of such securities shall not be considered to
be competition with the Company Group.

 

(b)               During any period when the Company is providing severance
compensation to the Executive, Executive agrees to refrain from any competition
with Company Group.

 

(c)               To the fullest extent permitted by applicable law, for a
period of 12 months after the termination of employment with Company (for any
reason, including resignation), Executive, on behalf of any entity in
competition with the Company Group, in any capacity, may not, directly or
indirectly, in a competing capacity, solicit or obtain any business from any
present customer of the Company Group with whom Executive had contact or
received information from the Company Group. It is understood and agreed that
"present customer" is defined to mean any entity with whom the Company Group had
an "ongoing business relationship" at the time of the termination of Executive's
employment with the Company. An "ongoing business relationship" (specifically
excluding non-competing vendor relationships) is generally understood and agreed
to mean: (i) services or goods were provided by the Company Group to the entity
during the employment of Executive by Company; (ii) services or goods had been
contracted for or ordered by the entity during the employment of Executive by
the Company Group; or (iii) negotiations were in progress between the entity and
the Company Group for the providing of goods or services by the Company Group to
the entity at the time of the termination of the employment of Executive. It is
understood and agreed that past customers and prospective customers are not
"present customers" protected under the terms of this provision.

 

(d)               To the fullest extent permitted by applicable law, in
recognition of the global nature of the Company Group's business, and
Executive's access to the Company Group's confidential information, for a period
of 12 months after the termination of employment with Company (for any reason,
including resignation), Executive, on behalf of any entity in competition with
the Company Group, may not, directly or indirectly, compete with the Company
Group: (i) anywhere in the world; (ii) in North America; (iii) in the United
States; (iv) in Indiana; (v) within a 25-mile radius of any location of the
Company Group with which Executive had operational involvement.

 



 6 

 

 

9.                  Non-Solicitation. The Executive agrees that during the Term,
and for a period of 12 months following the termination of the Executive's
employment, he shall not, without the prior written consent of the Company,
directly or indirectly, employ or retain, or have or cause any other person or
entity to employ or retain, any person who was employed by the Company Group or
any of its divisions or affiliates while the Executive was employed by the
Company, or directly or indirectly solicit or encourage any such person for
employment or to leave the employ of the Company Group.

 

10.              Breach of this Agreement. If the Executive commits a breach, or
threatens to commit a breach, of any of the provisions of Sections 7, 8 or 9 of
this Agreement, then the Company shall have the right and remedy to have those
provisions specifically enforced by any court having equity jurisdiction, it
being acknowledged and agreed by the Executive that the rights and privileges of
the Company granted in Sections 7, 8 and 9 are of a special, unique and
extraordinary character and any such breach or threatened breach will cause
great and irreparable injury to the Company and that money damages will not
provide an adequate remedy to the Company.

 

11.              Notices. All notices and other communications required or
permitted hereunder shall be in writing (including facsimile, telegraphic, telex
or cable communication) and shall be deemed to have been duly given when
delivered by hand, or mailed, certified or registered mail, return receipt
requested and postage prepaid, if to the Executive, to the Executive’s address
as set forth on the payroll records of the Company on the date of such notice;
if to the Company, as follows, with a copy to each member of the Board:

 

Bioanalytical Systems, Inc.

2701 Kent Avenue

West Lafayette, IN 47906

Attn: Chief Financial Officer

 

12.              Applicable Law. This Agreement was negotiated and entered into
within the State of Indiana. All matters pertaining to this Agreement shall be
governed by the laws of the State of Indiana applicable to contracts made and to
be performed wholly therein, without regard to conflict of laws.

 

13.              Entire Agreement; Modification; Consents and Waivers. This
Agreement contains the entire agreement of the parties with respect to the
subject matter hereof and supersedes any and all prior agreements or
understandings, written or oral, between the parties with respect to the subject
matter hereof. No interpretation, change, termination or waiver of or extension
of time for performance under any provision of this Agreement shall be binding
upon any party unless in writing and signed by the party intended to be bound
thereby. Except as otherwise provided in this Agreement, no waiver of or other
failure to exercise any right under or default or extension of time for
performance under any provision or this Agreement shall affect the right of any
party to exercise any subsequent right under or otherwise enforce said provision
or any other provision hereof or to exercise any right or remedy in the event of
any other default, whether or not similar.

 



 7 

 

 

14.              Severability. The parties acknowledge that, in their view, the
terms of this Agreement are fair and reasonable as of the date signed by them,
including as to the scope and duration of post-termination activities.
Accordingly, if any one or more of the provisions contained in this Agreement
shall for any reason, whether by application of existing law or law which may
develop after the date of this Agreement, be determined by a court of competent
jurisdiction to be excessively broad as to scope of activity, duration or
territory, or otherwise unenforceable, the parties hereby jointly request such
court to construe any such provision by limiting or reducing it so as to be
enforceable to the maximum extent in favor of the Company compatible with
then-applicable law. If any one or more of the terms, provisions, covenants or
restrictions of this Agreement shall nonetheless be determined by a court of
competent jurisdiction to be invalid, void or unenforceable, then the remainder
of the terms, provisions, covenants and restrictions of this Agreement shall
remain in full force and effect and shall in no way be affected, impaired or
invalidated.

 

15.              Assignment. The Company may, at its election, assign this
Agreement or any of its rights hereunder. This Agreement may not be assigned by
the Executive.

 

16.              Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.

 

17.              Jurisdiction and Venue. Executive agrees to and hereby does
submit to jurisdiction before any state or federal court of record in Marion
County, Indiana, and Executive hereby waives any right to raise the questions of
jurisdiction and venue in any action that the Company may bring to any such
court against Executive. Process in any action or proceeding referred to in the
preceding sentence may be served on any party by U.S. registered mail to the
parties at the respective addresses referenced in Section 11 of this Agreement.

 

18.              Survival. The provisions of Sections 7 through 20 of this
Agreement shall survive any expiration or termination of this Agreement.

 

19.              Impact on Equity Awards. In the case of a termination of the
Executive's employment under the circumstances provided for in this Agreement,
the vesting and other terms of any equity awards (including options to purchase
stock of the Company, restricted stock, restricted stock units and performance
shares) held by the Executive on the date of such termination shall be governed
by the applicable provisions of this Agreement notwithstanding any contrary or
conflicting provision of any plan under which any such award may have been made
or any award agreement or other agreement related to any such equity award,
whether now existing or hereafter executed between the Company and the
Executive. Any and all such contrary or conflicting provisions in any such award
agreement or other agreement shall be amended by the execution of this Agreement
to provide for vesting and other treatment in such circumstances as set forth in
this Agreement, but the remaining terms of such agreements shall be unaffected
hereby. For the avoidance of doubt, the parties agree that no such outstanding
equity award shall vest solely due to the occurrence of a Change in Control.

 



 8 

 

 

20.              Indemnification. The Company shall, to the fullest extent
allowed by law, defend, indemnify and hold harmless the Executive from and
against any and all demands, claims, suits, liabilities, actions asserted or
brought against the Executive or in which the Executive is made a party,
including, without limitation, all litigation costs and attorneys’ fees incurred
by the Executive or judgments rendered against the Executive, in connection with
any matter arising within the course and scope of Executive’s employment with
the Company or service as an officer, director or manager of the Company or any
of the Subsidiaries. The right of the Executive to indemnification hereunder
shall vest at the time of occurrence or performance of any event, act or
omission giving rise to any demand, claim, suit, liability, action or legal
proceeding of the nature referred to in this Section 20 and, once vested, shall
survive the termination of Executive’s employment with the Company for any
reason.

 

21.              Section 409A Compliance.

 

(a)               Any payments conditioned upon a termination of the Executive’s
employment will be deemed to be conditioned upon the Executive’s separation from
service within the meaning of Treasury Regulation Section 1.409A-1(h) and will
be construed and interpreted accordingly. If the Executive is a “specified
employee” within the meaning of Treasury Regulation Section 1.409A-1(i) as of
the date of the Executive’s separation from service, then the Executive shall
not be entitled to any severance payments or other benefits pursuant to this
Agreement until the earlier of (a) the date which is six months after the date
of the Executive’s separation from service, or (b) the date of the Executive’s
death. This paragraph shall only apply if, and to the extent required in order
to comply with Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”), and Treasury Regulation Section 1.409A-3(i)(2). Any amounts
otherwise payable to the Executive upon or in the six-month period following the
Executive’s separation from service that are not so paid by reason of this
paragraph shall be paid to the Executive (or the Executive’s estate, as the case
may be) as soon as practicable (and in all events within twenty days) after the
expiration of such six-month period or (if applicable, the date of the
Executive’s death).

 

(b)               Any taxable reimbursement of expenses payable to the Executive
shall be paid to the Executive on or before the last day of the Executive’s
taxable year following the taxable year in which the related expense was
incurred. Expense reimbursements and in-kind benefits provided to the Executive
shall not be subject to liquidation or exchange for another benefit and the
amount of such reimbursements or in-kind benefits that the Executive receives in
one taxable year shall not affect the amount of such reimbursements or benefits
that the Executive may receive in any other taxable year.

 

(c)               It is intended that any amounts payable under this Agreement
and the Company’s and the Executive’s exercise of any authority or discretion
hereunder shall comply with, and avoid the imputation of any tax, penalty or
interest under Section 409A of the Code. This Agreement shall be construed and
interpreted consistent with that intent. Should the Company pay the Executive
contrary to clause (a) or (b) of Section 21(a) above, the Company shall
indemnify the Executive for any taxes due thereon as a result.

 



 9 

 

 

22.              Adjustments to Payments.

 

(a)               Notwithstanding any other provision of this Agreement, if any
payment or benefit Executive would receive pursuant to this Agreement or
otherwise, including accelerated vesting of any equity compensation (all such
payments and/or benefits hereinafter, “Payment”), would (i) constitute a
“parachute payment” within the meaning of Section 280G of the Code, and (ii) but
for this sentence, be subject to the excise tax imposed by Section 4999 of the
Code (the “Excise Tax”), then such Payment shall be either (x) provided to the
Executive in full, or (y) provided to the Executive to such lesser extent which
would result in no portion of such Payment being subject to the excise tax,
further reduced by $5,000 (including such further reduction, the “Cutback
Amount”), whichever of the foregoing amounts, when taking into account
applicable federal, state, local and foreign income and employment taxes, such
excise tax and other applicable taxes, (all computed at the highest applicable
marginal rates), results in the receipt by the Executive, on an after-tax basis,
of the greatest amount of the Payment, notwithstanding that all or a portion of
such Payment may be subject to the excise tax. If a reduction in payments or
benefits constituting “parachute payments” is necessary so that the Payment
equals the Cutback Amount, reduction shall occur in the following order:
(A) cash payments shall be reduced first and in reverse chronological order such
that the cash payment owed on the latest date following the occurrence of the
event triggering such excise tax will be the first cash payment to be reduced;
(B) accelerated vesting of performance-based equity awards shall be cancelled or
reduced next and in the reverse order of the date of grant for such awards
(i.e., the vesting of the most recently granted awards will be reduced first),
with full-value awards reduced before any performance-based stock option or
stock appreciation rights are reduced; (C) health and welfare benefits shall be
reduced and in reverse chronological order such that the benefit owed on the
latest date following the occurrence of the event triggering such excise tax
will be the first benefit to be reduced; and (D) accelerated vesting of
time-based equity awards shall be cancelled or reduced last and in the reverse
order of the date of grant for such awards (i.e., the vesting of the most
recently granted awards will be reduced first), with full-value awards reduced
before any time-based stock option or stock appreciation rights are reduced.

 

(b)               The Company shall appoint a nationally recognized accounting
firm to make the determinations required hereunder and perform the foregoing
calculations.  The Company shall bear all expenses with respect to the
determinations by such accounting firm required to be made hereunder.  The
accounting firm engaged to make the determinations hereunder shall provide its
calculations, together with detailed supporting documentation, to the Company
and Executive within 15 calendar days after the date on which right to a Payment
is triggered (if requested at that time by the Company or Executive).  Any good
faith determinations of the accounting firm made hereunder shall be final,
binding and conclusive upon the Company and Executive.

 

[Remainder of page intentionally left blank]

 



 10 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

 



  BIOANALYTICAL SYSTEMS, INC.               By: /s/ Jill C. Blumhoff     Jill C.
Blumhoff     Chief Financial Officer,     Vice President - Finance              
ROBERT LEASURE, JR.               /s/ Robert Leasure, Jr.



 

 11 

